Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


In the Matter of the Marriage of Krystal               Appeal from the 62nd District Court of
Redding Bills and Bradley Gill Bills                   Lamar County, Texas (Tr. Ct. No. 81418).
                                                       Memorandum Opinion delivered by Justice
No. 06-14-00056-CV                                     Carter, Chief Justice Morriss and Justice
                                                       Moseley participating.




       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED NOVEMBER 4, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk